Exhibit 10.33

FOURTH AMENDMENT TO CREDIT AGREEMENT

This Fourth Amendment to Credit Agreement is dated November 9, 2011, by and
among ATI Funding Corporation, a Delaware corporation (“ATI Funding”), TDY
Holdings, LLC, a Delaware limited liability company (“TDYH”) (ATI Funding and
TDYH are each, a “Borrower” and collectively, the “Borrowers”), the Guarantors
(as defined in the Credit Agreement (as hereinafter defined)) party hereto, the
Lenders (as hereinafter defined) party hereto and PNC Bank, National Association
(“PNC Bank”) as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (the “Fourth Amendment”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, PNC Bank and various other financial
institutions party thereto (PNC Bank and such other financial institutions are
each, a “Lender” and collectively, the “Lenders”) and the Administrative Agent
entered into that certain Credit Agreement, dated July 31, 2007, as amended by
that certain First Amendment to Credit Agreement, dated May 29, 2009, among the
Borrowers, the Guarantors, the Lenders and the Administrative Agent, as further
amended by that certain Second Amendment to Credit Agreement, dated December 22,
2010, among the Borrowers, the Guarantors, the Lenders and the Administrative
Agent, and as further amended by that certain Third Amendment to Credit
Agreement, dated March 11, 2011, among the Borrowers, the Guarantors, the
Lenders and the Administrative Agent (as further amended, restated, modified or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers and the Guarantors desire to undertake certain corporate
actions in connection with an internal reorganization including, among other
things, (a) the Reorganization Conversions (as defined below) and (b) the merger
of Allegheny Ludlum Corporation, a Pennsylvania corporation, with and into a
Pennsylvania limited liability company to be formed that the Borrowers and the
Guarantors expect to be named Allegheny Ludlum, LLC, pursuant to
Section 7.2.3(i) of the Credit Agreement; and

WHEREAS, the Borrowers and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Lenders and the Administrative Agent shall permit
such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. All capitalized terms used herein that are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

2. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined term in appropriate alphabetical order:



--------------------------------------------------------------------------------

Reorganization Conversions shall mean, collectively, (a) the conversion of TDY
Industries, Inc., a California corporation, into a California limited liability
company; and (b) the conversion of Oregon Metallurgical Corporation, an Oregon
corporation, into an Oregon limited liability company.

3. Section 7.1.1 of the Credit Agreement is hereby amended by inserting the
following phrase at the end of such Section:

and except that the Reorganization Conversions shall be permitted.

4. Section 7.2.4(iii) of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

(iii) any sale, transfer or lease of assets by any Loan Party (or by any
Domestic Subsidiary that is wholly owned, directly or indirectly, by one or more
Loan Parties) to any other Loan Party;

5. The provisions of Sections 2 through 4 of this Fourth Amendment shall not
become effective until the Administrative Agent has received the following
items, each in form and substance acceptable to the Administrative Agent and its
counsel:

(a) this Fourth Amendment, duly executed by each of the Loan Parties and the
Required Lenders;

(b) payment of all fees and expenses owed to the Lenders, the Administrative
Agent, and the Administrative Agent’s counsel in connection with this Fourth
Amendment; and

(c) such other documents as may be reasonably requested by the Administrative
Agent.

6. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement.

7. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Guaranty Agreements, hereby continues to
secure the Obligations.

8. Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that (i) such Loan Party has the legal power and authority
to execute and deliver this Fourth Amendment, (ii) the officers of such Loan
Party executing this Fourth Amendment have been duly authorized to execute and
deliver the same and bind such Loan Party with respect to the provisions hereof,
(iii) the execution and delivery hereof by such Loan

 

- 2 -



--------------------------------------------------------------------------------

Party and the performance and observance by such Loan Party of the provisions
hereof and of the Credit Agreement and all documents executed or to be executed
in connection herewith or therewith, do not violate or conflict with the
organizational agreements of such Loan Party or any law applicable to such Loan
Party or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
such Loan Party, and (iv) this Fourth Amendment, the Credit Agreement and the
documents executed or to be executed by such Loan Party in connection herewith
or therewith constitute valid and binding obligations of such Loan Party in
every respect, enforceable in accordance with their respective terms.

9. Each Loan Party represents and warrants that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this Fourth Amendment or the performance or observance of any
provision hereof, (ii) the schedules attached to and made a part of the Credit
Agreement, are true and correct in all material respects as of the date hereof,
except as such schedules may have heretofore been amended or modified or updated
in writing in accordance with the Credit Agreement, and (iii) it presently has
no known claims or actions of any kind at law or in equity against any Lender or
the Administrative Agent arising out of or in any way relating to the Credit
Agreement or the other Loan Documents.

10. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

11. The agreements contained in this Fourth Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Fourth Amendment amends the Credit Agreement and is
not a novation thereof.

12. This Fourth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

13. This Fourth Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each Loan
Party hereby consents to the jurisdiction and venue of the Court of Common Pleas
of Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this Fourth Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Fourth Amendment to be duly executed by their duly authorized
officers the day and year first above written.

 

    BORROWERS: WITNESS:     ATI FUNDING CORPORATION

/s/ M. P. Earnest

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS:     TDY HOLDINGS,
LLC

/s/ M. P. Earnest

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President     GUARANTORS: WITNESS:  
  ALLEGHENY TECHNOLOGIES INCORPORATED

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   Executive Vice President WITNESS:    
OREGON METALLURGICAL CORPORATION

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President WITNESS:     ALLEGHENY LUDLUM
CORPORATION

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   Executive Vice President



--------------------------------------------------------------------------------

WITNESS:     ATI PROPERTIES, INC.

/s/ M. P. Earnest

    By:  

/s/ Patrick J. Viccaro

    Name:   Patrick J. Viccaro     Title:   Vice President WITNESS:     TDY
INDUSTRIES, INC.

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President WITNESS:     ALC FUNDING
CORPORATION

/s/ M. P. Earnest

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS:     JEWEL
ACQUISITION, LLC

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President WITNESS:     JESSOP STEEL, LLC

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President



--------------------------------------------------------------------------------

WITNESS:     INTERNATIONAL HEARTH MELTING, LLC     By:   OREGON METALLURGICAL
CORPORATION,
its Sole Manager

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President WITNESS:     ATI PRECISION
FINISHING, LLC
(formerly known as “ROME METALS, LLC”)

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   Executive Vice President WITNESS:     TI
OREGON, INC.

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President WITNESS:     TITANIUM WIRE
CORPORATION

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President WITNESS:     ATI CANADA
HOLDINGS, INC.

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President



--------------------------------------------------------------------------------

WITNESS:     ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC.

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President WITNESS:     AII INVESTMENT
CORP.

/s/ M. P. Earnest

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS:     ENVIRONMENTAL,
INC.

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President WITNESS:     AII ACQUISITION,
LLC

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President WITNESS:     ATI TITANIUM LLC

/s/ M. P. Earnest

    By:  

/s/ Dale G. Reid

    Name:   Dale G. Reid     Title:   President



--------------------------------------------------------------------------------

AGENTS AND LENDERS: PNC BANK, NATIONAL ASSOCIATION, as a Lender and as
Administrative Agent By:  

/s/ Susan J. Dimmick

Name:   Susan J. Dimmick Title:   Senior Vice President

CITIBANK, N.A., as a Lender and as

Co-Syndication Agent

By:  

/s/ Raymond G. Dunning

Name:   Raymond G. Dunning Title:   Vice President JPMORGAN CHASE BANK, N.A., as
a
Lender and as Co-Syndication Agent By:  

/s/ Peter S. Predun

Name:   Peter S. Predun Title:   Executive Director BANK OF AMERICA N.A., for
itself, as a
Lender and as Co-Documentation Agent, and as successor by merger to LASALLE BANK
NATIONAL ASSOCIATION, as a Lender By:  

/s/ James B. Meanor II

Name:   James B. Meanor II Title:   Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and as Co-Documentation
Agent By:  

/s/ Joanne Nasuti

Name:   Joanne Nasuti Title:   Vice President CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender and as a Co-Managing Agent By:  

/s/ Alain Doust

Name:   Alain Doust Title:   Director By:  

/s/ Rahul Parmar

Name:   Rahul Parmar Title:   Associate WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and as Co-Managing Agent By:  

/s/ James Travagline

Name:   James Travagline Title:   Director

THE BANK OF NEW YORK, as a Lender and as

Co-Managing Agent

By:  

/s/ William M. Feathers

Name:   William M. Feathers Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as a Lender By:  

/s/ Dmitriy Barskiy

Name:   Dmitriy Barskiy Title:   Authorized Signatory HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Christopher S. Helmeci

Name:   Christopher S. Helmeci Title:   Senior Relationship Manager